United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1666
                       ___________________________

                               Danny D. Hestdalen

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Corizon Correctional Health Care; Karey L. Witty; Ralf Sulke; T. Bredeman;
   Corizon, LLC; Kathy Barton; Dr. Ruanne Stamps; Bonnie Boley; Geeneen
  Wilhite; Debbie Willis; Laurel Davison; Dr. Trinidad Aguilera; Kerri Stoner;
 Missouri Department of Corrections; Alana Boyles; Jewel Cofield; Cari Collins;
  Deloise Williams; Moberly Correctional Center; Dean Minor; Lisa Pogue; H.
Townsend, #34323; J. Allen, #37009; Tammy Morrison; Paul Jones, Doctor; Alan
Weaver, Doctor; Charles Scott, Doctor; Milton Hammerly; Jamie Hampshire; Dr.
                                Mandip Bartels

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - Hannibal
                                 ____________

                         Submitted: January 25, 2022
                           Filed: January 31, 2022
                               [Unpublished]
                               ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Danny Hestdalen appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Roberts v.
Kopel, 917 F.3d 1039, 1041 (8th Cir. 2019) (standard of review), we affirm. We
agree that appellees Hammerly and Corizon were not deliberately indifferent in
denying Hestdalen a second hearing aid, see Requena v. Roberts, 893 F.3d 1195,
1216 (10th Cir. 2018) (no deliberate indifference in denying inmate hearing aid where
denial was based on audiology report indicating aid was not warranted); Crumpley-
Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590-91 (8th Cir. 2004) (to hold
corporation acting under color of state law liable, plaintiff must show that
corporation’s policy was moving force behind constitutional violation); and that
appellees Scott, Weaver, Jones, Stamps, and Bartels were not deliberately indifferent
in treating his symptoms of Eustachian tube dysfunction, see Allard v. Baldwin, 779
F.3d 768, 772 (8th Cir. 2015) (defendants who tried many treatments and responded
to inmate’s complaints with potential remedies were not deliberately indifferent, even
if inmate was dissatisfied); Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)
(where inmate alleges that delay in treatment rises to Eighth Amendment violation,
he must offer verifying medical evidence showing detrimental effect of delay). We
find that the district court did not err in denying Hestdalen’s motion to compel, see
Butler v. Fletcher, 465 F.3d 340, 346 (8th Cir. 2006) (standard of review); or his post-
judgment motion, see Schoffstall v. Henderson, 223 F.3d 818, 827 (8th Cir. 2000)
(standard of review). As Hestdalen did not argue his claims against the other
appellees in his opening brief, we find they are waived. See Doe v. Fort Zumwalt R-
II Sch. Dist., 920 F.3d 1184, 1191 (8th Cir. 2019).

     The judgment is affirmed. See 8th Cir. R. 47B. We deny Hestdalen’s pending
motions.
                     ______________________________


      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                          -2-